                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §
      v.                                 §   CRIMINAL NO. 4:18-cr-610
                                         §
KRISHNA MOHAN,                           §   Hon. Gray H. Miller
         Defendant.                      §

                                      ORDER

      The UNITED STATES OF AMERICA having moved this Court, without

opposition from the defendant, to continue the defendant’s sentencing date, which is

currently scheduled for August 22, 2019, for an additional period of six months.

      IT IS HEREBY ORDERED THAT the Second Consent Motion to Continue

Sentencing Date is GRANTED and the defendant’s sentencing date is reset for

February __, 2020.

                                             SO ORDERED:


                                             _____________________________
                                             Hon. Gray H. Miller
                                             United States District Judge
DATE: May ___, 2019
